DETAILED ACTION
This communication is response to the amendment filed 04/18/2022. Claims 1-16 and 19-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 was filed after the mailing date of the Non-Final Rejection on 02/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
Regarding applicant argument that the current reference(s) fails to disclose “receiving, from a master node, a backhaul message that indicates that a user equipment (UE) is to communicate according to a dual connectivity procedure with the secondary node”, the examiner respectfully disagrees. 
A backhaul message is a message transmitted between a master node (master base station) and a secondary node (secondary base station).
Choi discloses that a Dual connection or dual connectivity means that a UE positioned within the small cell coverage is connectable to the macro cell and the small cell at the same time. That is, the UE may be provided with services from the macro cell and the small cell at the same time or according to a TDM scheme (see Choi, ¶ 0147). Choi further discloses that Pcell may determine whether or not the dual connectivity mode is supported. The Pcell may determine one or more Scell candidates according to a measurement report from a UE supporting the dual connectivity mode. Thereafter, the Pcell may transmit a load information request message to the one or more Scell candidates. Herein, the load information request message may be transmitted as a backhaul signal (e.g., an X2 interface signal or a radio signal) (see Choi, ¶ 0169-¶ 0171). The basis for the backhaul communication between the Pcell and Scell is for the purpose of ascertaining and configuring dual connectivity of the UE..
Choi also discloses that a Scell receiving the load information request message transmits, to the Pcell, a load information message containing load status information thereof in response. The load information message may also be transmitted through an X2 interface or a backhaul signal, which is a wireless interface. Upon receiving the load information from the Scell candidates, the Pcell determines Scells for a UE which is to enter the dual connectivity mode. Thereafter, the Pcell may transmit the information on the determined Scells to the UE using an RRC (re)configuration message, thereby supporting the dual connectivity mode (see Choi, ¶ 0172 and ¶ 0173). Thus, the load information between the Pcell and Scell is also a backhaul message use to indicate UE supported dual connectivity procedure and ready to communicate according to dual connectivity procedure. This shows that the UE is to communicate according to a dual connectivity procedure.
Choi further discloses that the Pcell may determine one or more Scell candidates according to a measurement report message from a UE supporting the dual connectivity mode. After determining the one or more Scell candidates, the Pcell may transmit a dual connectivity request message to the Scell candidates to check if the candidates are capable of operating in the dual connectivity mode. Herein, the dual connectivity request message may be transmitted as a backhaul signal (e.g., an X2 interface signal or a wireless interface signal) (see Choi, ¶ 0176). Since UE is determined to support dual connectivity mode and the Pcell transmits dual connectivity request message to the Scell using backhaul message, obviously these transmission indicates a UE is to communicate according to backhaul connectivity procedure.
Choi further discloses upon receiving the dual connectivity request message, the one or more Scells may determine whether or not to support the dual connectivity mode for the UE in consideration of the load status of the cell thereof. Once the one or more Scells determine to support the dual connectivity mode for the UE, the one or more Scells may transmit a dual connectivity response message to the Pcell through a backhaul signal to inform the Pcell of whether or not the dual connectivity mode will be supported. Upon receiving the dual connectivity response message, the Pcell may configure the corresponding Scells in the dual connectivity mode in the UE using an RRC (re)configuration message (see Choi, ¶ 0177 and ¶ 0178). The Pcell configured the Scells in the dual connectivity mode in the UE shows that the backhaul messages are used to indicate UE is capable and ready to communicate in dual connectivity mode.
Thus, Choi discloses “receiving, from a master node, a backhaul message that indicates that a user equipment (UE) is to communicate according to a dual connectivity procedure with the secondary node” as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0270775 to Zhang et al. (hereafter Zhang) in view of US Pub. 2013/0301619 to Singh et al. (hereafter Singh) and further in view of US Pub. 2016/0286449 to CHOI et al. (hereafter Choi).

Regarding 15, Zhang in view of Kim discloses a method for wireless communication at a secondary node (see Zhang, Abstract; ¶ 0008-¶ 0011), comprising: 
receiving, from a master node, a backhaul message for dual-connection (see Zhang, ¶ 0140: the embodiment of the present disclosure is also applicable to a dual-connection scenario. This scenario includes backhaul communication between a primary eNodeB (PeNB) of a PCell on a low frequency band and a secondary eNodeB (SeNB) of an SCell on a high frequency band and backhaul communication between a primary secondary cell (PSCell) on a low frequency band and the secondary eNodeB of the SCell on a high frequency band)
transmitting a plurality of downlink beams in a plurality of directions (see Zhang, ¶ 0004; ¶ 0084: the sending unit is specifically configured to send, at a fixed OFDM symbol location in each subframe in the second cell according to the location information, different beams including a downlink synchronization channel to the UE; ¶ 0140: A beamforming technology related in each embodiment of the present disclosure may refer to a horizontal beam or a vertical beam, or refer to a horizontal beam and a vertical beam; ¶ 0227: different beams including a downlink synchronization channel are separately sent at different OFDM symbol locations in one subframe in the SCell. These beams have different directions; ¶ 0228: each OFDM symbol includes beams in at least two directions. All the beams in the at least two directions use different radio frequency chains RF chains; ¶ 0229: The base station sends, at a fixed OFDM symbol location in any subframe in the SCell according to location information of the UE, different beams including a downlink synchronization channel to the UE); 
receiving, from the UE and based at least in part on at least one of the transmitted downlink beams (see Zhang, ¶ 0211);
 Zhang implicitly disclose determining a timing alignment with the UE based on receiving the uplink message (see Zhang, ¶ 0212); and
 establishing a beam pair link with the UE based at least in part on determining the timing alignment (see Zhang, ¶ 0007; ¶ 0012-¶ 0013; ¶ 0140; ¶ 0229).
Zhang does not explicitly disclose receiving a random access channel (RACH) message; determining a timing alignment with UE based on receiving the RACH.
However, Singh discloses transmitting a plurality of downlink beams in a plurality of directions (see Kim, ¶ 0084: the BS can beamform in all possible directions simultaneously);
receiving, from UE and based at least in part on at least one of the transmitted plurality of downlink beams, a random access channel (RACH) message (see Singh, ¶ 0073; ¶ 0082; ¶ 0083; ¶ 0091; ¶ 0096); 
determining a timing alignment with the UE based on receiving the RACH message (see Singh, ¶ 0073; ¶ 0083; ¶ 0086; ¶ 0091; ¶ 0098); and 
establishing a beam pair link with the UE based at least in part on determining the timing alignment (see Singh, ¶ 0073; ¶ 0078; ¶ 0083; ¶ 0087; ¶ 0098).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Singh and incorporate it into the system of Zhang to improve the communication system capacity and reliability (see Singh, ¶ 0003).
Zhang implicitly disclose but does not explicitly disclose “receiving, from a master node, a backhaul message that indicates that the user equipment (UE) is to communicate according to the dual connectivity procedure with the secondary node”.
However, Choi discloses receiving, from a master node, a backhaul message that indicates that the user equipment (UE) is to communicate according to the dual connectivity procedure with the secondary node (see Choi, ¶ 0176: after determining the one or more Scell candidates, the Pcell may transmit a dual connectivity request message to the Scell candidates to check if the candidates are capable of operating in the dual connectivity mode. Herein, the dual connectivity request message may be transmitted as a backhaul signal (e.g., an X2 interface signal or a wireless interface signal; ¶ 0177: Upon receiving the dual connectivity request message, the one or more Scells may determine whether or not to support the dual connectivity mode for the UE in consideration of the load status of the cell thereof. Once the one or more Scells determine to support the dual connectivity mode for the UE, the one or more Scells may transmit a dual connectivity response message to the Pcell through a backhaul signal to inform the Pcell of whether or not the dual connectivity mode will be supported; ¶ 0178: Upon receiving the dual connectivity response message, the Pcell may configure the corresponding Scells in the dual connectivity mode in the UE using an RRC (re)configuration message).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of receiving, from a master node, a backhaul message that indicates that the user equipment (UE) is to communicate according to the dual connectivity procedure with the secondary node as taught by Choi and incorporate it into the system of Zhang to improve the communication system performance (see Choi, ¶ 0013).
Also, it is well-known in the art communication to transmit a plurality of downlink beams in a plurality of directions at a first node, wherein the first node is a master node or a secondary node operating according to a dual connectivity procedure as evidenced by US Pub. 2018/0049055 to Wiberg (see Wiberg, ¶ 0016: use of Beam Reference Symbols (BRSs) and BRS Received Power (BRS-RP) reporting for the selection of a beam for transmission to a wireless device from a first Radio Access Network (RAN) operating according to a first Radio Access Technology (RAT) in a dual-connectivity scenario in which control signaling (e.g., BRS-RP reporting) from the wireless device to the first RAN of the first RAT is transmitted via a second RAN of a second RAT; ¶ 0017: method of operation of a base station of a first RAN of a cellular communications system, where the base station utilizes beamforming to transmit a plurality of beams, comprises identifying, based on a BRS-RP report received from a wireless device via a second base station of a second RAN of the cellular communications system, a time-frequency resource that corresponds to a best BRS-RP measurement value from among one or more BRS-RP measurement values reported by the wireless device in the BRS-RP report; ¶ 0067: enabling the use of BRS and BRS Received Power (BRS-RP) reporting for selection of a "best" beam for transmitting to a wireless device (e.g., a UE) in a RAN of a first RAT (sometimes referred to herein as a "new" RAT) in a dual-connectivity cellular communications system in which control signaling transmitted from the wireless device to the first RAT is provided via control signaling to a second RAN of a second, or assisting, RAT (sometimes referred to herein as a "legacy" RAT) such as LTE; ¶ 0068: radio network nodes in the first RAN of the first, or new, RAT transmit beamformed reference signals/symbols, referred to as BRSs, comprising a sequence that enables a wireless device to measure the BRS-RP on different beams transmitted from different radio access nodes. The wireless device then reports the BRS-RP measurements, or measurement values, to the first RAN via, in the dual-connectivity scenario, control signaling transmitted to the second RAN of the second, or assisting, RAT). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the well-known teaching of Wiberg into the system of Zhang for an efficient beam reporting.

Regarding claim 16, Zhang in view of Singh and Choi discloses the method of claim 15, wherein: the beam pair link is established as part of the dual connectivity procedure (see Zhang, ¶ 0140: the embodiment of the present disclosure is also applicable to a dual-connection scenario. This scenario includes backhaul communication between a primary eNodeB (PeNB) of a PCell on a low frequency band and a secondary eNodeB (SeNB) of an SCell on a high frequency band and backhaul communication between a primary secondary cell (PSCell) on a low frequency band and the secondary eNodeB of the SCell on a high frequency band; ¶ 0223).

Regarding claim 19, Zhang in view of Singh and Choi discloses the method of claim 15, further comprising: Singh further disclose transmitting a plurality of synchronization signal beams, wherein receiving the RACH message is based at least in part on transmitting the plurality of synchronization signal beams (see Singh, ¶ 0037: the MS acquires downlink timing synchronization using the synchronization and broadcast channels (primary synchronization channel, secondary synchronization channel, broadcast channel, PSCH/SSCH/BCH). Subsequently, the MS acquires system specific information, including information on parameters for randomly accessing the uplink channel, and then, performs the random access preamble transmission on the uplink channel).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Singh and incorporate it into the system of Zhang to improve the communication system capacity and reliability (see Singh, ¶ 0003).

Regarding claim 30, it is rejected for the same reasons as set forth in claim 15. Although phrased as an apparatus claim, the claims is nevertheless simple repetitions of the subject matter of claim 15.

Allowable Subject Matter
Claims 1-14 and 20-29 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2015/0245307 to Chen et al. discloses UE 115-e may be configured for dual-connectivity using one or more carriers of MCG 1010 and one or more carriers of SCG 1020. For example, UE 115-e may initially connect to eNB 105-e and may be configured with carrier 225-f as the PCell. PUCCH SCell 225-h may then be configured for UE 115-d using RRC or MAC control element (CE) signaling. Additionally, PUCCH SCell 225-h may be activated and deactivated for UE 115-d using RRC or MAC CE signaling. Signaling to configure, activate, and deactivate PUCCH SCell 225-h may be transmitted using PCell 225-c, for example. This configuration--serving the UE 115-e with SCG 1020--may help alleviate some issues that may arise if the backhaul link 134-a is non-ideal. That is, the dual-connectivity configuration with SCG 1020 may, in some cases, obviate the need to relay uplink control information from the eNB 105-e (with the PCell) to the eNB 105-f (without the PCell) via the backhaul link 134, which may be non-ideal.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464